Case 2:19-cv-10884-DML-EAS ECF No. 13, PagelD.615 Filed 02/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
LISA FINLAYSON,
Petitioner, Case Number 19-10884
V. Honorable David M. Lawson
SHAWN BREWER,
Respondent. /

 

ORDER REOPENING CASE AND DIRECTING RESPONDENT TO FILE
SUPPLEMENTAL RESPONSE AND RULE 5 MATERIALS

Petitioner Lisa Finlayson filed a pre se petition for writ of habeas corpus pursuant to 28
ULS.C, § 2254. On May 9, 2019, the Court entered an order holding the case in abeyance so that
Finlayson could exhaust her state court remedies with respect to claims that she did not raise on
direct appeal. The petitioner was directed to file an amended petition within 28 days after the
conclusion of the state court proceedings on her unexhausted claims. On January 26, 2021,
Finlayson filed a motion to amend her petition and to reopen the case, asserting that she had done
so within 28 days after the Michigan Supreme Court finally denied her bid for post-conviction
relief. Federal courts have the power to order that a habeas petition be reinstated upon timely
request by a habeas petitioner. Rodriguez v. Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich. 2009).
Because it appears that Finlayson has complied with the deadlines established by the Court’s order
staying the case, the Court will order the case to be reopened.

Accordingly, it is ORDERED that the petitioner’s motion to amend the petition and to
reopen the case (ECF No, 12) is GRANTED, the stay of the proceedings is DISSOLVED, and

the Clerk of Court shall REOPEN the case and restore it to the active docket. The claims and

 
Case 2:19-cv-10884-DML-EAS ECF No. 13, PagelD.616 Filed 02/11/21 Page 2 of 2

arguments that were incorporated into the motion to reopen are deemed FILED as the petitioner’s
supplement and amendment to her original petition.
It is further ORDERED that the respondent shall file a response to the amended petition
and any additional Rule 5 materials on or before March 11, 2021.
s/David M, Lawson
DAVID M. LAWSON
United States District Judge

Dated: February 11, 2021

 
